RESOLUCIÓN
Examinada la Moción Notificando Incumplimiento de Orden, presentada por el Director de la Oficina de Inspec-ción de Notarías (ODIN), Ledo. Manuel E. Ávila de Jesús, y ya que la parte querellada, Ledo. Estanis Barrenechea Martínez, no ha cumplido con la Resolución de 29 de mayo de 2015, se provee “ha lugar” como pide la ODIN.

Se ordena la suspensión inmediata del licenciado Barre-nechea Martínez del ejercicio de notaría y se ordena al al-guacil de este Tribunal que incaute inmediatamente el sello y la obra notarial bajo la custodia del licenciado Barrene-chea Martínez y los entregue al Ledo. Manuel E. Avila de Jesús para la correspondiente investigación e informe.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo